Citation Nr: 0633338	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-32 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for the service-
connected rheumatic heart disease, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from January 1951 to October 
1952. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In August 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 


FINDING OF FACT

There is no medical evidence showing that rheumatoid heart 
disease is manifested by a workload of greater than 5 METs 
but not greater than 7 METs results in dyspenea, fatigue, 
angina, dizziness, or syncope; or, evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or x-ray.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
rheumatoid heart disease have not been met.  38  U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.159, 3.321(b)(1), 4.3, 4.7, 4.25, 4.104, Diagnostic 
Code 7000 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. section 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. section 5103(a) and 38 C.F.R. section 
3.159(b).  This notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should give us everything you've got pertaining 
to your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decision in February 
2004.  The RO provided the veteran letter notice to his claim 
for an increased rating in a November 2003 letter informing 
him that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
The notice letter specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
section 5103(a) and 38 C.F.R. section 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
section 5103(a) and 38 C.F.R. section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, the Court found that 
notice for an increased rating claim needs to include a 
discussion of the effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, and was 
provided with notice of the type of evidence necessary to 
establish an effective date in a March 2006 letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The evidence of record includes private treatment records.  
The Board notes that the veteran has requested, but was not 
granted an examination.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the appellant suffered an event, injury 
or disease in service, or has a disease listed in sections 
3.309, 3.313, 3.316, and 3.317 manifested during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

In the present case, the veteran claims that his rheumatic 
heart disease has increased in severity, but has provided no 
evidence to support this statement.  Moreover, in his August 
2006 hearing, the veteran stated that he does not currently 
receive treatment for his rheumatoid heart disease.  The 
veteran's mere assertions, without any other support, do not 
meet the criterion of 38 C.F.R. section 3.159(c)(4), which 
would trigger the duty to provide a VA medical examination.  
Thus, even though there is not a VA examination of record, 
the VA has fulfilled its duty to assist.   
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims that the rheumatoid heart disease is worse 
than contemplated by the 10 percent rating.  In support of 
his claim, the veteran testified that he runs out of air.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. section 
5107 (West 2002).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence. See also 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In the present case, the veteran was service-connected for 
rheumatic heart disease in a May 1953 rating decision, 
evaluated as 10 percent disabling.  He filed his claim for an 
increased rating in October 2003.  

The veteran submitted 1952 service medical records showing 
complaints of joint pains and a diagnosis of rheumatic fever.  
Also, the veteran submitted a 1953 VA examination reporting 
no evidence of rheumatic heart disease.  

Private treatment records from 1971 show a history of 
rheumatic fever without heart involvement.  Private treatment 
records show open heart surgery in 1988 and diagnoses of 
myocardial infarction and arteriosclerotic heart disease.   

In a July 2004 letter, the veteran's private physician stated 
that had never treated the veteran for rheumatic heart 
disease.  

A review of the evidence shows that the veteran is not 
entitled to a higher 30 percent rating for rheumatoid heart 
disease.  A 30 percent rating requires evidence of a workload 
greater than 5 METs but not greater than 7 METs results in 
dyspenea, fatigue, angina, dizziness, or syncope; or, 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or x-ray.  In the present 
case, there is no evidence, medical or otherwise, that the 
veteran's symptoms have increased.  In fact, the veteran 
testified in his August 2006 hearing that he no longer 
receives medical treatment for his condition and only takes 
daily aspirin as treatment.  Therefore, as there is no 
evidence of rheumatoid heart disease manifested by a workload 
greater than 5 METs but not greater than 7 METs results in 
dyspenea, fatigue, angina, dizziness, or syncope; or, 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or x-ray, a rating in 
excess of 10 percent is not warranted. 

The veteran contends that the 1988 open heart surgery and the 
arteriosclerotic heart disease is related to the rheumatoid 
heart disease.  However, the veteran has separately applied 
for and been denied service connection for arteriosclerotic 
heart disease in a December 1989 rating decision.  The 
veteran did not appeal this decision and it is final.  
Therefore, this issue is not currently on appeal before the 
Board.  

The Board recognizes the veteran's belief that his heart 
problems stemmed from the rheumatic fever acquired in 
service.  The Board notes the obvious sincerity of the 
veteran's belief in the merits of his claim; however, 
unsupported by medical evidence, his personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations. See Espiritu v. Derwinski, 
2 Vet. App. 494 (1992).  

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against a rating in 
excess of 10 percent for rheumatic heart disease.  The 
doctrine of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  Accordingly, an increased rating in excess of 10 
percent for rheumatic heart disease is not warranted. 








ORDER

An increased evaluation for the service-connected rheumatic 
heart disease, currently evaluated as 10 percent disabling, 
is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


